Citation Nr: 1031499	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Marine Corps from 
October 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which denied the Veteran's claim for 
service connection for PTSD.  This rating decision also denied 
the Veteran's request to reopen his claim for service connection 
for a torn right knee medical meniscus.

The Veteran testified before the undersigned at a May 2009 RO 
(Travel Board) hearing.  A copy of that hearing transcript has 
been associated with the claims file.

The Board remanded the instant matter in August 2009.

In March 2010 a Decision Review Officer (DRO) granted service 
connection for right knee degenerative arthritis.  This was a 
full grant of the benefits sought as to that issue.



FINDINGS OF FACT

1.  There is no link established by medical evidence between 
current PTSD and an in-service stressor.

2.  There is no nexus between a current acquired psychiatric 
disability and service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disability to include PTSD have not been 
met.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with VCAA notice in an October 2005 
letter.  This letter informed him of the evidence required to 
substantiate his claim for service connection for PTSD.  This 
letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance VA 
could provide in obtaining evidence.  In addition, this letter 
informed him that he should submit any information relevant to 
his claims and advised him to provide information regarding the 
incident that resulted in his claimed PTSD.  This letter provided 
proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in a 
March 2006 letter, prior to the initial adjudication of the 
Veteran's claim.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(4).  

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, portions of 
his service personnel records, VA treatment records, various 
private treatment records and Social Security Administration 
(SSA) records have been obtained.  

The Veteran has not been afforded a VA psychiatric examination.  
As detailed below, there is no evidence that a current disability 
may be related to service.  The Veteran has not reported a 
continuity of symptomatology arising in service.  There is no 
other medical or lay evidence relating a current acquired 
psychiatric disability to service.  The only diagnosis of PTSD 
was provided by a private examiner, who attributed that disorder 
to childhood trauma.  There is no medical evidence relating to 
PTSD to an in-service stressor.  See 38 C.F.R. § 3.304(f) 
(requiring a medical evidence of a link between current PTSD and 
an in-service stressor).  In the absence of evidence that a 
current psychiatric disability may be related to service, an 
examination is not required.

The Board remanded this matter in August 2009 to allow the 
Veteran's SSA records to be obtained.  These records have been 
obtained.  There has; therefore been substantial compliance with 
the terms of its August 2009 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the May 2009 hearing, the undersigned identified the issue, 
inquired as to whether the Veteran was currently receiving 
treatment at VA, and what treatment he sought after service.  The 
record was held open for 60 days so that additional evidence 
could be obtained.  The Board therefore concludes that it has 
fulfilled its duty under Bryant.

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as psychosis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Compensation shall not be paid if the claimed disability was the 
result of the person's own abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301.

Service connection for PTSD requires medical evidence diagnosing 
the condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war and the 
claimed stressor is related to that prisoner-of-war experience, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service- connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board 
notes the changes to 38 C.F.R. § 3.310 effective in October 10, 
2006, but the previous version of 38 C.F.R. § 3.310 is 
potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that he now suffers from PTSD as a result of 
his service.

An October 1976 service entrance examination was negative for any 
relevant abnormalities.  The Veteran denied nervous trouble of 
any sort in an accompanying Report of Medical History (RMH).  A 
February 1978 Medical Board Report was negative for any 
psychiatric complaints or findings.  The remaining service 
treatment records were negative for any complaints, treatments or 
diagnoses of a psychiatric disorder.

Service personnel records indicate that the Veteran was stationed 
at Parris Island and Camp LeJeune, North Carolina during service.

In a March 2000 VA discharge summary, it was noted that the 
Veteran reported depression for the past 10 years, and that he 
had attempted suicide 10 years ago.  He had used heroin since age 
15.  His depression had worsened due to the recent deaths of his 
mother, grandmother and two friends.  Treated diagnoses included 
substance-induced mood disorder and opiate dependence.

A diagnosis of substance abuse was made in an August 2000 VA 
treatment note.  The treating psychiatrist noted that the 
Veteran's depression with suicidal threats or loudness and 
irritability was most likely drug-seeking behavior.

A September 2000 VA social work note reflects the Veteran's 
reports of abusing heroin since age 33 and that he had suffered 
from life-long depression.  (The record shows that he was born in 
March 1958, and would have been 33 in 1990).  Continual 
depression following the recent deaths of his mother and friends 
was reported.  A provisional diagnosis of substance induced mood 
disorder was made.

A September 2000 VA hospitalization summary lists diagnoses of 
rule-out double depression with suicidal ideation, substance 
abuse mood disorder and opiate and narcotics dependence.  Rule-
out personality disorder with avoidant, dependent and narcissist 
features was also made.  The Veteran had reported feeling 
depressed for most of his life, that this depression had worsened 
over the past year, and that his depression had emerged during 
high school when he began using marijuana.

A February 2002 VA treatment note shows that the Veteran 
complained of depression and suicidal ideation following the 
death of his cousin.  He reported that another cousin, his best 
friend and his mother had also died within the past 18 months.  
Decreased energy, poor concentration, poor appetitive and a 
history of 14 psychiatric hospitalizations were reported.  He 
denied current suicidal or homicidal ideation, a history of PTSD, 
or manic symptoms.  

Mental status examination was negative for evidence of a thought 
disorder.  Diagnoses of recurrent major depression, rule-out 
substance induced mood disorder, opiate dependence, 
benzodiazepine abuse and heroin dependence in full remission were 
made.  The provider opined that the Veteran's presenting 
neurovegative symptoms of depression such as anhedonia, low self-
esteem and decreased concentration were in the context of his 
reported recent personal losses.  He had a biological 
predisposition to mood disorder by way family history and the 
chronic pain from his right shoulder disorder was another major 
stressor.

A June 2002 VA discharge summary shows that the Veteran denied 
any history of physical, sexual or emotional trauma, depressive 
symptoms or psychotic symptoms.  The Veteran reported stressors 
including "family stress" and of being discharged from 
substance abuse treatment.  Diagnoses of opiate and 
benzodiazepine dependence and a history of recurrent major 
depression were made.

An October 2002 SSA psychological examination reflected the 
Veteran's reports of PTSD and anxiety.  The examiner noted that 
he was irritable, entitled and narcissistic.  An October 2002 
disability determination shows that the primary diagnosis was 
affective disorder.

A February 2004 private psychological examination conducted in 
connection with the claim for SSA benefits noted the Veteran's 
multiple somatic complaints, depression and anxiety.  Childhood 
physical abuse was detailed.  A history of 15 psychiatric 
hospitalizations since 1999 due to suicidal ideation, and 
outpatient VA treatment for depression, PTSD and social anxiety 
were reported (the record does not show VA treatment for PTSD).  
The Veteran also reported being forced to agree to a medical 
discharge in service to receive disability benefits.  

Mental status examination noted that he presented with depression 
and anxiety.  His psychiatric symptoms have been persistent since 
childhood but have become more pronounced since his mother's 
death in 1999.  The examiner noted that the Veteran met the 
criteria for PTSD due to his severe physical abuse as a child as 
he experienced intrusive memories and nightmares of the assaults.  
Following this examination, diagnoses of PTSD, recurrent moderate 
major depressive disorder, opiod dependence and rule-out 
cognitive disorder not otherwise specified (NOS) were made.

SSA benefits were awarded in May 2004 due to the Veteran's 
rheumatoid arthritis.

Assessments of episodic opiod dependence, general anxiety and 
narcissistic personality were made in a July 2005 VA treatment 
note.

The Veteran reported that he first sought psychiatric treatment 
for depression and anxiety in his late 20s in a May 2006 VA 
treatment note.  His first psychiatric hospitalization was in 
2000.  He was never deployed during service due to his knee 
disorder.  Assessments of a history of poly-substance abuse, 
depressive disorder and personality disorder NOS with cluster B 
traits were made.

A November 2006 VA treatment note reflects the Veteran's reports 
of panic attacks and emotional distress due to his homelessness 
and not having any prescribed benzodiazepine.  Diagnoses of 
opiate and benzodiazepine dependence, a history of recurrent 
major depression and dependent personality traits were made.

A September 2007 VA treatment note reflected the Veteran's 
reports of increased depression due to his recent homelessness.  
He requested some type of benzodiazepine to treat his psychiatric 
symptoms.  Passing thoughts of suicide without plan or intent 
were reported.  A linear, relevant and goal-directed thought 
process was noted.

An October 2008 VA hospital summary indicates that the Veteran 
had been involuntarily admitted following his reports of suicidal 
ideation.

Mood disorder NOS, poly-substance dependence and dependent 
personality disorder traits were reported in a March 2009 VA 
treatment note.

At the May 2009 hearing, the Veteran testified that he suffered 
from PTSD due to being forced into a medical discharge related to 
his knee disability.  He was also fearful of being unable to 
perform his duties or being forced to complete his duties with 
pain.  He was depressed from being unable to physically perform 
his usual activities such as football.

An essential element of a successful claim for service connection 
for PTSD is a link established by medical evidence between a 
current diagnosis of that disorder and an in-service stressor.  
See Arzio v. Shinseki, 602 F.3d 1343 (Fed. Cir. 2010) (holding 
the requirements of 38 C.F.R. § 3.304(f) are mandatory 
requirements for service connection for PTSD).  As noted earlier 
the Veteran was provided a diagnosis of PTSD on one occasion.  
That examiner; however, related the diagnosis to childhood abuse 
and not to an in-service stressor.  Significantly, the examiner 
considered the Veteran's report of being forced to accept a 
medical discharge from service, but did not identify that episode 
as a stressor supporting the diagnosis of PTSD.

No other mental health or medical professional has identified 
PTSD, much less related that disorder to an in-service stressor.  
Accordingly, the weight of the evidence is against the grant of 
service connection for PTSD.

The Veteran has received a myriad of other psychiatric diagnoses 
since 2000, including mood disorder NOS and depression.  In order 
for the Veteran's current acquired psychiatric condition to be 
recognized as service connected, the competent evidence must 
establish a link between the current condition and an in-service 
injury or disease.  38 U.S.C.A. § 1131; Shedden and Hickson, both 
supra.

While lay evidence of a continuity of symptomatology may 
establish this link, the Veteran has not reported such 
continuity.  The record shows no treatment prior to 2000, and the 
Veteran initially reported that his symptoms dated back only ten 
years from that point.  Later he reported symptoms that had been 
present during his entire life, but he has never reported 
symptoms that began with a disease or injury in service.  

Although the Veteran testified at his March 2009 hearing that he 
believed his current PTSD stemmed from being under duress to 
agree to a medical discharge from service; he reported no 
psychiatric symptomatology that began in service or had continued 
since.  Elsewhere he has reported symptoms that were present all 
of his life or began many years after service.  Thus, to the 
extent his testimony could somehow be construed as reporting the 
onset of symptoms in service, it would be contrary to his earlier 
reports, and would not be credible.

There is no other lay or medical evidence relating a current 
acquired psychiatric disability to service.  His psychiatric 
symptoms, including depression, have repeatedly been attributed 
to non-service connected events in the clinical evidence.  No 
competent medical evidence has attributed the Veteran's acquired 
psychiatric disorder to his service or to a service-connected 
disability.

Further, the Veteran is not competent to opine as to the etiology 
of his current psychiatric disorder.  While a layperson can 
provide evidence as to some questions of etiology or diagnosis, 
the question of a medical relationship between his current 
psychiatric disorder and service, which would require more than 
direct observation to resolve, is not in the category of 
questions that lend themselves to resolution by lay observation.  
Cf. Jandreau and Barr, both supra; Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  Thus, the Veteran is not competent to opine on this 
question, and his statements asserting a relationship between his 
current psychiatric disorder and service are not probative as to 
this question.

The Veteran's various diagnosed personality disorders and 
substance abuse disorders are not disabilities subject to service 
connection under VA regulations.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.1(n), 3.301, 3.303(c), 4.9.  As the evidence is against 
finding a nexus between the Veteran's psychiatric disorder and 
service, reasonable doubt does not arise and the claim is denied.  
38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


